Exhibit 10.8

DOW JONES & COMPANY, INC.

EXECUTIVE ANNUAL INCENTIVE PLAN

 

1. PURPOSE

The purpose of this Plan is to motivate eligible executive officers by making a
portion of their cash compensation dependent on the success of the Company and
to reward them for achievement of short-term performance goals. The Plan is
designed to enable the Company to provide for annual incentive compensation to
certain executive officers of the Company that is fully tax deductible without
limitation under Section 162(m) of the Code.

 

2. DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Award” shall mean an opportunity granted to a Participant under Section 4
to receive a bonus payment under the Plan.

(b) “Board of Directors” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.

(d) “Committee” shall mean the Compensation Committee of the Board of Directors.

(e) “Company” shall mean Dow Jones & Company, Inc.

(f) “Participant” shall mean an executive officer of the Company who has been
selected by the Committee to participate in the Plan for a particular
Performance Period.

(g) “Performance Criteria” shall mean any one or more of the following
performance criteria: (i) total stockholder return, (ii) economic value added,
(iii) return on capital employed, (iv) revenues, (v) sales, (vi) net income,
(vii) operating income, (viii) EBITDA, (ix) EBITDA margin, (x) profit margin,
(xi) earnings per share, (xii) return on equity, (xiii) cash flow,
(xiv) operating margin, or (xv) net worth, in each case, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or affiliate, either individually, alternatively or in any
combination, and measured over the applicable Performance Period on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group as specified by the Committee.

(h) “Performance Period” shall mean the twelve consecutive month period which
coincides with the Company’s fiscal year, or such other period as the Committee
may determine.

(i) “Plan” shall mean the Dow Jones & Company, Inc. Executive Annual Incentive
Plan.

 

1



--------------------------------------------------------------------------------

(j) “Retirement” shall mean a termination of a Participant’s employment with the
Company by retirement at or following the age of 62 with at least 10 years of
service with the Company.

 

3. THE COMMITTEE

(a) The Committee shall consist solely of two or more members of the Board of
Directors, each of whom is an “outside director” as such term is defined under
Section 162(m) of the Code. Subject to the limitations imposed under
Section 162(m) of the Code, the Committee shall have the sole discretion and
authority to administer and interpret the Plan.

(b) Subject to the express provisions and limitations set forth in the Plan, the
Committee shall be authorized and empowered to do all things necessary or
desirable, in its sole discretion, in connection with the administration of the
Plan, including, without limitation, the following:

(i) to prescribe, amend and rescind rules and regulations relating to the Plan
and to define terms not otherwise defined herein;

(ii) to select the executive officers who shall be Participants eligible to be
paid bonuses for any Performance Period and to determine to which of such
Participants, if any, bonus payments hereunder are actually paid;

(iii) to establish the Performance Criteria for Awards;

(iv) to certify the extent to which the Company has achieved any Performance
Criteria or other conditions applicable to the payment of Awards;

(v) to prescribe and amend the terms of any agreements or other documents
entered into under or in connection with the Plan (which need not be identical);

(vi) to interpret and construe the Plan, any rules and regulations under the
Plan, and the terms and conditions of any Awards provided hereunder; and

(vii) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

(c) All decisions, determinations and interpretations by the Committee regarding
the Plan shall be final, conclusive and binding on all Participants and any
other persons claiming any benefits under the Plan. The Committee shall consider
such factors as it deems relevant to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any director, officer or employee of the Company and such attorneys, consultants
and accountants as it may select.

 

4. AWARDS

(a) Establishment of Incentive Program. Not later than the earlier of (i) the
90th day of the applicable Performance Period and (ii) the date on which 25% of
the applicable

 

2



--------------------------------------------------------------------------------

Performance Period has elapsed, the Committee shall designate the Participants
(if any) for such Performance Period. An individual who becomes an executive
officer of the Company after the first day of the Performance Period may be
designated as a Participant for the remainder of the Performance Period at any
time within the earlier of (i) the 90th day of the applicable Performance Period
and (ii) the date on which 25% of the applicable Performance Period has elapsed.

(b) The Committee shall also establish within such period, in writing, the
Performance Criteria and their respective targets for the Performance Period,
and the level of achievement related to such Performance Criteria upon which the
amount payable under each Participant’s Award shall be based.

(c) Maximum Payment. Notwithstanding any other provision of the Plan to the
contrary, the maximum amount payable under an Award to any Participant for any
Performance Period shall not exceed $4,000,000.

(d) Certification. As soon as reasonably practicable following the conclusion of
each Performance Period and prior to the payment of any bonus under the Plan,
the Committee shall certify, in writing, the extent to which the Performance
Criteria have been satisfied and the proposed bonus payment to be awarded to
each Participant for the Performance Period, in each case, as and to the extent
required by Section 162(m) of the Code. No bonus payment shall be paid unless
and until the Committee makes a certification in writing as required to satisfy
the conditions for performance-based compensation under Section 162(m) of the
Code.

(e) Committee Discretion to Reduce Bonus Payment. The Committee retains sole and
absolute discretion to reduce the amount of, or eliminate any bonus otherwise
payable to, a Participant under this Plan. The Committee may exercise such
discretion by establishing conditions for the payment of bonuses in addition to
the Performance Criteria, including but not limited to the achievement of
financial, strategic or individual goals, which may be objective or subjective,
as it deems appropriate. The reduction of the Award payable to any Participant
(or the decision of the Committee not to pay an Award to a Participant for a
Performance Period) shall not affect the Award payable to any other Participant
for such Performance Period.

 

5. PAYMENT OF BONUS PAYMENTS

(a) Awards under this Plan for a given Performance Period will be paid, in cash,
as soon as practicable following the Committee’s certification pursuant to
Section 4(d) for the Performance Period and the approval of the outside director
members of the Board of Directors of the bonus payments proposed under
Section 4(d) by the Committee; provided, however, that the Committee may allow
for the deferral of bonus payments under this Plan pursuant to the terms and
conditions of the Dow Jones & Company, Inc. Deferred Compensation Plan or any
successor plan maintained by the Company.

(b) A Participant shall not be eligible for payment pursuant to an Award for a
given Performance Period unless he or she is employed by the Company as of the
last day of the Performance Period, unless otherwise provided by the Committee
or pursuant to the terms of another Company policy or benefit arrangement. In
addition, in the event that a Participant’s

 

3



--------------------------------------------------------------------------------

employment with the Company terminates during a Performance Period by reason of
the individual’s Retirement, death or disability, the individual will be
entitled, subject to the Committee’s sole and absolute discretion to reduce or
eliminate any bonus otherwise payable, to a pro-rated portion (based upon the
number of months, any portion of a month being treated as a complete month,
during the Performance Period the individual was employed by the Company) of the
bonus payment to which the Participant would otherwise have been entitled for
such Performance Period based upon the Company’s actual results over the entire
Performance Period, which bonus shall be paid as and when bonuses under this
Plan are paid to other Participants for such Performance Period.

 

6. STOCKHOLDER APPROVAL

The material terms of the Plan shall be disclosed to and presented to the
stockholders of the Company for approval in accordance with Section 162(m) of
the Code. No bonus shall be paid under this Plan unless such stockholder
approval has been obtained.

 

7. AMENDMENT AND TERMINATION

The Board of Directors and/or the Committee may, from time to time, alter,
amend, suspend or terminate the Plan in whole or in part and, if suspended or
terminated, may reinstate any or all of its provisions, except that without the
consent of Participants, no amendment, suspension or termination of the Plan
shall be made which materially adversely affects Awards previously made to such
Participants. Notwithstanding the foregoing, no amendment for which stockholder
approval is required by applicable law, including Section 162(m) of the Code,
shall be effective in the absence of requisite action by the stockholders of the
Company.

 

8. TAX WITHHOLDING

The Company shall have the right to make all payments or distributions pursuant
to the Plan to a Participant, net of any applicable federal, state, local and
foreign taxes required to be paid or withheld. The Company shall have the right
to withhold from wages or other amounts otherwise payable to such Participant
such withholding taxes as may be required by law, or otherwise to require the
participant to pay such withholding taxes.

 

9. SEVERABILITY

If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction, such
provision shall (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited shall
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect. If
the making of any payment or the provision of any other benefit provided for
under the Plan shall be held unlawful or otherwise invalid or unenforceable by a
court of competent jurisdiction, such unlawfulness, invalidity or
unenforceability shall not prevent any other payment or benefit from being made
or provided under the Plan, and if the making of any payment in full or the
provision of any other benefit provided for under the Plan in full would be
unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be

 

4



--------------------------------------------------------------------------------

unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.

 

10. NON-ASSIGNABILITY

Unless the Committee expressly states otherwise, no Participant may sell,
assign, convey, gift, pledge or otherwise hypothecate or alienate any incentive
opportunity or amounts determined by the Committee to be payable under the Plan,
until such amounts (if any) are actually paid.

 

11. NON-EXCLUSIVITY OF PLAN

Neither the adoption of the Plan by the Board of Directors nor the submission of
the Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board of Directors or the Committee
to adopt such other incentive arrangements as either may deem desirable,
including, without limitation, cash or equity-based compensation arrangements,
either tied to performance or otherwise, and any such other arrangements as may
be either generally applicable or applicable only in specific cases.

 

12. EMPLOYMENT AT WILL

Neither the Plan, selection of a person as a Participant eligible to be paid
bonus payments under the Plan nor the payment of any bonus to any Participant
under the Plan nor any action by the Company, the Committee or the Board of
Directors shall be held or construed to confer upon any person any right to be
continued in the employ of the Company. The Company expressly reserves the right
to discharge any Participant whenever in the sole discretion of the Company its
interest may so require.

 

13. NO VESTED INTEREST OR RIGHT

At no time before the actual payout of a bonus payment to any Participant under
the Plan shall any Participant accrue any vested interest or right whatsoever
under the Plan, and the Company has no obligation to treat Participants
identically under the Plan.

 

14. UNFUNDED STATUS OF THE PLAN

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company and its
subsidiaries.

 

15. GOVERNING LAW

The Plan and any agreements and documents hereunder shall be interpreted and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws, and applicable federal law. The
Committee may provide that any dispute concerning the Plan shall be presented
and determined in such forum as the Committee may specify, including through
binding arbitration.

 

5



--------------------------------------------------------------------------------

16. CONSEQUENCES UPON CHANGE IN CONTROL

 

(a) For purposes of the Plan, a “Change in Control” shall mean:

(x) Any acquisition or series of acquisitions during any twelve (12) month
period after which any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than any Bancroft Person (as defined below)) is the
“Beneficial Owner” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of the combined voting power of
the outstanding voting securities of the Company; provided, however, that:

 

  (i) the acquisition of Beneficial Ownership by a Person by reason of such
Person’s having entered into a voting, tender or option agreement with Bancroft
Persons approved by the Board of Directors of the Company for purposes of
Section 203 of the Delaware General Corporation Law in connection with the
Company’s entering into a definitive agreement for a Merger (as defined below)
shall not by reason of this clause (a) constitute a Change in Control, provided,
further that whether the consummation of any such Merger, the applicable tender
offer or the exercise of such option would constitute a Change in Control shall
be determined without regard for the exception in this sub-clause(i), and

 

  (ii) a Change in Control that would otherwise occur pursuant to this clause
(a) shall be deemed to not have occurred pursuant to this clause (a) so long as
Bancroft Persons have Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities of the Company; or

(y) The consummation of a merger, consolidation or reorganization with, into or
of the Company (each, “Merger”), unless immediately following the Merger,
Bancroft Persons have Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities of (x) the corporation or other entity resulting from such Merger
(the “Surviving Entity”), if fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities of the Surviving Corporation is
not Beneficially Owned, directly or indirectly by another corporation (a “Parent
Entity”), or (y) if there is one or more Parent Entities, the ultimate Parent
Entity.

A “Bancroft Person” means any Person who is, or is controlled by, Bancroft
Family Members, trustees of Bancroft Trusts (solely in their capacity as
trustees), Bancroft Charitable Organizations or Bancroft Entities, each as
defined in the By-laws of the Company as in effect as of the date hereof.

(b) Notwithstanding anything herein to the contrary, following a Change in
Control in any Performance Period, the payment pursuant to a Participant’s Award
under the Plan for such Performance Period shall be equal to the bonus award
payable to such Participant as determined

 

6



--------------------------------------------------------------------------------

under the annual incentive plan established by the Company in effect for such
Performance Period (including without limitation, with respect to a Change in
Control that occurs in 2007, the Company’s 2007 Annual Incentive Plan).

(c) The provisions hereof are not intended, and shall not be interpreted or
applied, to limit in any way the amount or terms of any payment in the nature of
a bonus payable to any Participant pursuant to any other plan, program,
arrangement or agreement of the Company following the occurrence of a Change in
Control, as provided under such plan, program, arrangement or agreement without
regard to the terms hereof.

 

7